DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shepherd et al. (US 2016/0101877; “Shepherd”).

Regarding claim 1, Shepherd discloses in at least figure 8 a method for monitoring a shock strut (¶ [0004], see e.g. figure 2:201) including adjusting, by a controller (figure 3: 301), at least one of an oil volume and a gas pressure (808) (¶¶ 
  
Regarding claim 2, Shepherd discloses the controller (301) receives the at least one of the oil volume and the gas pressure from a shock strut servicing monitoring system (SSSMS) (107) (¶ [0027]).
  
Regarding claim 3, Shepherd discloses the adjusting comprises adjusting to a normalized value (¶ [0034]; required hydraulic fluid level).
  
Regarding claim 4, Shepherd discloses the detecting includes comparison of a desired value with an adjusted value of the at least one of the oil volume and the gas pressure (¶ [0034]; comparison with required hydraulic fluid level and ¶ [0063], hydraulic fluid is re-measured, i.e. “an adjusted value” and compared again, see figure 8: 804-808 feedback loop).
  
Regarding claim 5, Shepherd discloses the signal is generated by comparing the at least one of the oil volume loss and the gas number of moles loss with a range of threshold values, the range including from 1 to 100 threshold values (¶ [0038]).  
Regarding claim 6, Shepherd discloses the signal comprises a warning signal (¶ [0062]).  

Regarding claim 7, Shepherd discloses the adjusting comprises at least one of: adjusting oil volume to a normalized oil volume and adjusting the pressure to a normalized gas pressure (¶ [0034]; required hydraulic fluid level).

Regarding claim 8, Shepherd discloses the normalized oil volume corresponds to a pre-determined temperature (¶ [0038]).  

Regarding claim 9, Shepherd discloses the normalized gas pressure corresponds to a pre-determined temperature (¶¶ [0036]-[0038]).
  
Regarding claim 10, Shepherd discloses the oil volume loss corresponds to an amount of oil that the shock strut (201) has lost since the shock strut was last serviced (¶ [0025]).  

Regarding claim 11, Shepherd discloses the oil volume loss represents a difference in oil volume between a desired volume of oil and an actual volume of oil in the shock strut (201) (¶ [0034]).  

Regarding claim 12, Shepherd discloses the gas number of moles loss corresponds to an amount of gas that the shock strut has lost since the shock strut was last serviced (¶ [0025]).  

Regarding claim 13, Shepherd discloses the gas number of moles loss represents a difference in a number of moles of gas between a desired number of moles of gas and an actual number of moles of gas in the shock strut (201) (¶ [0064]).  

Regarding claim 14, Shepherd discloses displaying a warning signal based upon the signal (¶ [0062]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE HULS whose telephone number is (571)270-5914. The examiner can normally be reached T-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATALIE HULS/Primary Examiner, Art Unit 2863